Metcalf, J.
It is not necessary, in an indictment on a public statute, to recite it or specially refer to it; but it is sufficient to conclude, “ against the form of the statute in such case made and provided.” The court is bound to take notice of all public statutes, and to refer the acts, which are charged in an indictment, to such statute as makes them punishable. 2 Gabbett’s Crim. Law, 239. In the present case there is no statute besides that of 1855, c. 215, which contains provisions that were violated by the acts charged in this indictment. Nor is there any legal difference between the indictment in this case and in the cases of Commonwealth v. Lafontaine, 3 Gray, 480, and Commonwealth v. Clapp, 5 Gray, 98, in both of which a motion in arrest of judgment was overruled. Exceptions overruled,